DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11,000,313. Although the claims at issue are not identical, they are not patentably distinct from each other.
Independent claim 2 recites all of the elements of independent claim 1 of the patent.  The differences between independent claim 2 of the application and independent claim 1 of the patent lies in the fact that the patent claim further recites “A cannula comprising: an instrument valve housing including first and second housing sections and defining a cavity; and a valve assembly disposed within the cavity of the instrument valve housing” and “the annular ring being disposed within the cavity of the instrument valve housing”.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 2 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 2 of the application is anticipated by respective claim 1 of the patent, they are not patentably distinct from claim 1.  All the elements of dependent claims 3-9 of the application are to be found in dependent claims 2-8 of the patent.
Independent claim 10 recites all of the elements of independent claim 9 of the patent.  The differences between independent claim 10 of the application and independent claim 9 of the patent lies in the fact that the patent claim further recites “A cannula comprising: an instrument valve housing including first and second housing sections and defining a cavity; and a valve assembly disposed within the cavity of the instrument valve housing”.  Thus, the invention of claim 9 of the patent is in effect a “species” of the “generic” invention of claim 10 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 10 of the application is anticipated by respective claim 9 of the patent, they are not patentably distinct from claim 9.  All the elements of dependent claims 11-16 of the application are to be found in dependent claims 10-15 of the patent.
Independent claim 17 recites all of the elements of independent claim 16 of the patent.  The differences between independent claim 17 of the application and independent claim 16 of the patent lies in the fact that the patent claim further recites “A cannula comprising: an instrument valve housing including first and second housing sections and defining a cavity; and a valve assembly disposed within the cavity of the instrument valve housing” and “the annular ring being disposed within the cavity of the instrument valve housing”.  Thus, the invention of claim 16 of the patent is in effect a “species” of the “generic” invention of claim 17 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 17 of the application is anticipated by respective claim 16 of the patent, they are not patentably distinct from claim 16.  All the elements of dependent 18-20 of the application are to be found in dependent claims 17-19 of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

	/JACQUELINE T JOHANAS/            Supervisory Patent Examiner, Art Unit 3772